Case 1:19-cv-04715-NRB Document16 Filed 05/28/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Case No: 1:19-cv-04715-NRB
LINDSEY ADELMAN STUDIO, LLC, a
New York limited liability company, LINDSEY
ADELMAN, individually,
Plaintiff,
vs.
ZORA Lighting Co., Ltd., a Chinese
business entity; Liang Tang, individually,

and John Does Nos. | - 5,

Defendants. /

 

SUPPLEMENTAL DECLARATION OF KEVIN MARKOW

Kevin Markow does hereby declare pursuant to 28 U.S.C. § 1746:

1, I submit this supplemental declaration in support of Plaintiffs Ex-Parte Motion
for Temporary Restraining Order and Order to Show Cause Why a Preliminary Injunction
Should Not Issue (the “Motion”) (Dkt. 5). This supplements my previously filed Declaration in
this matter (Dkts. 5-2 and 11) and is based upon my personal knowledge as well as research I
conducted.

o I have personally conducted and supervised research into the payment processing
companies utilized by the Zora website and have determined that Zora purports to utilize six
payment processing options. Five of the six payment processing options appear to be affiliated
with a company Payssion, a global payment processing company whose homepage
(www.payssion.com) describes the company as a “[o]ne stop solution for global payment

processing” with “[o]ne API for 200+ local payment methods worldwide.”
Case 1:19-cv-04715-NRB Document16 Filed 05/28/1%“FAdlye 2 OFA OT 1A KE

3. The six payment processing options listed on the Zora website are SOFORT,
European Bank Transfer, Union Pay, Webpaycl, Alipay, and DH Pay. All but DH Pay are

affiliated with Payssion. The physical address that my Firm has found for Payssion is the

following:
Payssion Limited
Reg. # 1851413
No. 72-74 Wing Lok Street
Sheungwan, Hong Kong
4, Of the six processing companies, none appear to have a genuine physical

presence in the United States.

5. My Firm’s research has revealed that SOFORT is a German company located in
Gauting, Germany. Public information shows it was acquired by Klarna, a Sweedish company.
Klarna Bank AB is its legal name, which is the holding company for the Klarna Group. The
registered office for the company is:

Klarna Bank AB

Corp. Reg. No. 556737-0431
Seavagen 467, SE-111

36 Stockholm, Sweden

6. My Firm’s research has revealed that the European Bank Transfer option on the
Zora website is a bank transfer option that is available through Payssion.

7. My Firm’s research has revealed that Union Pay is located in Shanghai, The
Peoples Republic of China. Its registered address is:

Floor 2-7, No. 6
Dangfang Road
Pudong New District,
Shanghai, PRC

8. My Firm’s research has revealed that Webpaycl is an entity owned by Transbank,

SA which is located in Santiago Chile. It’s office is located at the following address:
Case 1:19-cv-04715-NRB Document 16 Filed 05/28/19 CRave 3:Of-31-0.47/5-NRB

Matriz House, Orphans 770
Piso 10

Santiago, Chile
www.transbank.ck

9. My Firm’s research has revealed that Alipay is owned and operated by ANT
Financial out of Hangzhou, China. They have a United States address listed on their website at
the following location:

Mark Bachman
2150 S. College
Santa Maria, CA 93455

However, a search of this address through Google Maps reveals that this is the address

for a Volkswagen and BMW car dealership.

10. My Firm’s research has revealed that DH pay is owned and operated by
DHGate.com, a Chinese wholesale platform which is an online marketplace with hundreds of
sellers. It’s owned by Dunhuang Holdings Limited, a Hong Kong Company. We were unable
to locate an address for this company.

11. Upon further research and consultation with informational technology
professionals whom our law firm employs, does business with, and relies upon, it appears any
effort to expressly target the Lindsey Adelman pages and images on Defendants’ website
exclusively, leaving the rest intact, with registrars, web hosts or third-party servicers of the
website is not technologically feasible.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge and belief.

Dated: May ZE.19 (Mle

Kevin Markow

 

ACTIVE: 12384226_1
